DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology of a hook and loop fastener; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it is not clear as to where in the specification there is support for the recitation of claim 15 wherein  “on a first lateral side of the cover body, the second portion has a first width and on a second lateral side of the cover body the second portion has a second width, the second width greater than the first width”.   It is not clear as to where in the specification and figures this is seen.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the width length as in claim 15  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4     is/are rejected under 35 U.S.C. 102a2 as being anticipated
 By Da Fonseca (BR 202012019335 ) .
In regard to claims 1,  Da Fonseca discloses the configurable cover for a baby comprising a cover body comprising in figures 1-3, a first fabric portion 1 defining a first opening; a second fabric portion 4 defining a second opening, wherein the first fabric portion and the second fabric portion define a conduit or third portion of fabric  between the first opening and the second opening; and wherein : the cover body tapers from the first opening to the second opening: and the first fabric portion 1 comprises 

In regard to claim 4 Da Fonseca discloses the first fabric portion comprises a second mesh material 4 adjacent  the second opening. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s2,5 , 6, 7, 9, 11,12,13,14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Fonseca   in view of Windfield Kmiec  (US 2018228301 A1).
In regard to claim 2 Da Fonseca discloses the configurable cover for a baby wherein the cover body is configurable for nursing cover configuration where the first fabric portion rests around a neck and shoulder of a user with the cover body over a torso of the user.  However, Da Fonseca does not     disclose the cover cape being used in a seating configuration wherein the first fabric portion is supported by a handle of an infant carrier and the second fabric portion is in contact with a lower surface of the infant carrier such that the cover bod covers a substantial portion of the infant carrier and a wearable configuration as discussed above.
 Winfield Kmiec discloses the cover  in para. (0038-0042)  that is useable as a nursing cover configuration as in para. (0038) and usable as  a cover for an infant carrier 1  or stroller as in para. (0040).

Accordingly it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cover of  Da Fonseca with the teaching of Winfield Kmiec  to use the cover over either a human wearer during nursing or on an infant carrier or stroller as disclosed by WIndfield Kmiec to provide  a cover for an infant in nursing and in the carrier.  

In regard to claim 5 WInfielf Kmiec discloses the cover as including the storage pouch 26 as in pap 0054-0059. 
In regard to claim   6 Winfield Kmiec discloses the first fabric portion that comprises a stretchable fabric of elastic or spandex as in para. (0042-0043). 
In regard to claim 7 Winfield Kmiec  discloses the convertible cover  10 in figures 13a-13c with the first portion comprising a mesh fabric  25and defining a first opening to an interior of the convertible cover, the first portion configured to rest on the shoulder  of a user as in figure 13B ; a second portion 

In regard to claim 9 Winfield Kmiec disclsoes the first, second and third portions defining a body cover that   tapers from a smaller first dimension at the first opening  12 to a larger second dimension at the second opening  at 14  and paras. (0038-0042) and as in   figures  5-7.
In regard to claim 10 the perimeter of the second opening is configured to allow the perimeter of the second opening to increase when the elastic member is stretched since the fabric is elastic as in paras. (0041-0042). 

In regard to claim 11 , Winfield Kmiec discloses the third portion with a first dimension on  a first lateral side of the convertible cover and a second dimension on a second lateral side of the convertible cover, the first dimension greater than the second and a length of the convertible cover is constant on both the first lateral side and the second lateral side  as seen in figure 3 and that includes the pouch 26  in figure 3 and para. (0059) as claimed in claim 12. 
The mesh as claimed in claim 13 is breathable and transparent as in para. (0038-0042). 
The fabric as claimed in claim 1 4 is opaque as seen in figure  1 and area 1 of Da Fonseca. 


Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Fonseca   in view of Gibbons US 20160337847 A1) .

In regard to claim 3, Da Fonseca discloses the perimeter of the second opening  that is comprising a fastener to secure  the second opening together at 5 and 6 in figure 1.  However, the fastener is not an adjustable fastener to adjust the size of the second opening when the fasteners are releasably secured together.  Gibbons discloses a neckline opening with a plurality of fasteners at 200 ad 138 in figure 1A to adjust and secure the opening at the neckline of the cover. Accordingly it would have been obvious to modify the neckline fastener at 5 and 6 of Da Fonseca  to provide an adjustable neck line opening to secure the cover on a wearer during nursing.  

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Winfield Kmiec    in view of Gibbons US 20160337847 A1) .
In regard to claim 8, Da Fonseca discloses the perimeter of the second opening  that is comprising a fastener to secure  the second opening together at  28 in figures 13A-13C.    However, the fastener is not an adjustable fastener to adjust the size of the second opening when the fasteners are releasably secured together.  Gibbons discloses a neckline opening with a plurality of fasteners at 200 ad 138 in figure 1A to adjust and secure the opening at the neckline of the cover. Accordingly it would have been obvious to modify the neckline fastener at 28 in Winfield Kmiec   to provide an adjustable neck line opening to secure the cover on a wearer during nursing. 





Conclusion
Claims 15-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The first and second widths as in claim 15 is not clearly defined.  Please provide where in the original specification and figures the claimed structure is located. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732